FILED
                            NOT FOR PUBLICATION
                                                                           MAR 01 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


SHENG BING HUANG,                                No.   14-71777

              Petitioner,                        Agency No. A087-877-973

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 14, 2019**
                                 Honolulu, Hawaii

Before: TALLMAN, BYBEE, and N.R. SMITH, Circuit Judges.

      Sheng Bing Huang petitions for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing his appeal from an Immigration Judge’s

decision denying his applications for asylum and withholding of removal. We

have jurisdiction under 8 U.S.C. § 1252 and we grant the petition.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Here, the BIA found that Huang failed to establish past persecution, a

determination we review for substantial evidence. INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992). The BIA’s determination that an applicant is not eligible for

asylum “can be reversed only if the evidence presented by [the applicant] was such

that a reasonable factfinder would have to conclude that the requisite fear of

persecution existed.” Id. at 481 & n.1 (noting that “[t]o reverse the BIA finding we

must find that the evidence not only supports that conclusion, but compels it”).

      “An applicant alleging past persecution . . . [must] establish[] that (1) his

treatment rises to the level of persecution; (2) the persecution was on account of

one or more protected grounds; and (3) the persecution was committed by the

government, or by forces that the government was unable or unwilling to control.”

Baghdasaryan v. Holder, 592 F.3d 1018, 1023 (9th Cir. 2010). Here, the BIA

confined its holding to only the first prong and explicitly found it “unnecessary” to

reach either the IJ’s finding that Huang was not credible or the issue of whether

Huang’s conduct amounted to “other resistance to a coercive population control

program” sufficient to qualify his experiences as being “on account of political

opinion.” See 8 U.S.C. § 1101(a)(42). Thus, the only issue we are permitted to

consider is whether the evidence compels a conclusion that Huang’s experiences

rise to the level of past persecution. See Navas v. INS, 217 F.3d 646, 658 n.16 (9th


                                           2
Cir. 2000) (explaining that we may only review the BIA’s explicit reasoning and

“cannot affirm the BIA on a ground upon which it did not rely”).

      We conclude that substantial evidence compels the conclusion that Huang’s

experiences amounted to past persecution because Huang was beaten, imprisoned,

and fined in connection with the forced abortion of Huang’s wife. See Guo v.

Sessions, 897 F.3d 1208, 1213–17 (9th Cir. 2018); Quan v. Gonzales, 428 F.3d
883, 888–89 (9th Cir. 2005).

      Because we reverse the BIA’s conclusion that Huang’s treatment did not rise

to the level of persecution, we remand to the BIA to further address Huang’s

eligibility for asylum and withholding of removal.

      The petition for review is GRANTED.




                                         3